Title: To Benjamin Franklin from Silas Deane, 8 June 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Paris 8th June 1777.
Inclosed I send you what Papers, and Intelligence came this day per post. The Letters from Hambourgh cost Us 19 Livres postage. We must answer these people, or be ruined with their Expence. I enclose a Letter for Mr. Bingham which if it meets Your approbation, please to return it, and I will forward the Duplicates by different Means. The Letter to Mr. Jay is one of which will shew you the Copy when I have the pleasure of seeing You here. The Man who proposed to engage for the Cloaths is to be here early Tomorrow Morning. I will either wait on You at Passy, or be happy in a Breakfast with You here. I prefer the Latter as I cannot go out untill after Ten. I am most respectfully Your most Obedient and Very Humble Servant
S. Deane


PS. I pray You to bring or send Me the Letters &c. from Ross and Williams which I gave You when last here. The Lettr to Jay is a Summary of what We last Wrote, but Wrote in secret Ink, & to Appearance is a Letter from a French Gentleman here inquiring after some indifferent Objects.

 
Addressed: To / The hon. / Benja Franklin Esq
